Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A method of composing an electrode comprising: a) forming a solution of graphene oxide and a first solvent; b) heating the solution to form a holey graphene oxide; c) centrifuging the holey graphene oxide in the solution; d) washing the holey graphene oxide in a second solvent; e) forming a dispersion of the holey graphene oxide in a third solvent; and f) adding an acid to the dispersion to form a holey graphene oxide framework.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “e) forming a dispersion of the holey graphene oxide in a third solvent; and f) adding an acid to the dispersion to form a holey graphene oxide framework” in combination with the other claim limitations. 

Regarding independent claim 10, the prior art fails to teach or suggest, alone or in combination:
A method of composing an electrode with a three-dimensional graphene framework with an ultra-high sulfur content, the method comprising: a) synthesizing graphene oxide comprising: i. forming a graphene oxide suspension; and ii. drying the suspension; and b) synthesizing a composite sulfur-graphene oxide from the graphene oxide comprising: i. adding a sulfur precursor to the graphene oxide suspension and a first solvent; ii. adding a first acid to form a first solution; iii. stirring the first solution; iv. adding a second acid to the first solution to form a second solution; v. heating the second solution; vi. washing the second solution in a second solvent; and vii. freeze drying the second solution.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “forming a graphene oxide suspension; and ii. drying the suspension; and b) synthesizing a composite sulfur-graphene oxide from the graphene oxide comprising: i. adding a sulfur precursor to the graphene oxide suspension and a first solvent” in combination with the other claim limitations. 

Cited Prior Art
Watson et al (US 2013/0315816) – teaches creating holey graphene without using a solvent but fails to teach the specific steps listed above in the present application. 
Lin et al (2015/0104372) teaches relevant art in [0021-0028].
GETHERS et al (US 2015/0328616) teaches relevant art in [0060-0067].
Zhamu et al (US 2016/0043384) teaches relevant art in Fig. 1B-2B.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848